        Case 1:17-cv-00789-PGG Document 111 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID FERNANDEZ et al.,

                          Plaintiffs,

            - against -                                          ORDER

THE CITY OF NEW YORK et al.,                                17 Civ. 789 (PGG)

                      Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to Defendants’

motion for reconsideration (Dkt. No. 110):

              1. Plaintiffs’ opposition is due on May 29, 2020; and

              2. Defendants’ reply, if any, is due on June 5, 2020.

Dated: New York, New York
       May 15, 2020
